Citation Nr: 0618654	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-38 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for epidermophytosis 
of the feet.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for hearing loss.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for tinnitus.

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for degenerative 
arthritis of the lumbar spine.

5.  Whether new and material evidence has been received to 
reopen the claim for service connection for hiatal hernia.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1949 to April 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision.  In November 
2005, the veteran appeared in a video conference hearing 
before the undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notices in March 2004, January 2005, and August 
2005 of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, on remand proper notice is required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Additionally, the recent decision in Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006)  requires in a claim 
to reopen that the Secretary look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  Id.  

Accordingly, the case is REMANDED for the following action:

The RO should send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to 
the information or evidence needed to establish 
a disability rating and effective date for the 
claims on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  The 
notice should also describe what evidence and 
information is necessary to reopen the claim and 
also of the evidence and information that is 
necessary to establish entitlement to the 
underlying claim for the benefit sought, as 
outlined by the Court in Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006).  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



